Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.f|sb.uscourts.gov

In re: Case No.: 19-13770-MAM
Chapter 7
EAGLE ARTS ACADEMY, INC.,

Debtor.
/

TRUSTEE’S EMERGENCY APPLICATION TO APPOINT ACCOUNTANT
NUNC PRO TUNC TO MARCH 27, 2019

gEXPEDITED HEARING RE§ !UESTEDL

Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc. respectfully requests
an Order of the Court authorizing the employment of Soneet R. Kapila, CPA, to represent the

Trustee in this case and states:
REASON FOR THE EXIGENCY

l. It Will be necessary for the Trustee to retain accountants on an emergency basis to
avoid immediate and irreparable harm to the bankruptcy estate pursuant to Federal Rule of
Bankruptcy Procedure 6003. This application is filed as an emergency because of the immediate
and irreparable harm that could arise in Waiting 21 days after the filing of the case to hire an
accountant is that because this is a corporate case, with unique accounting issues, that need to be
addressed immediately, including securing data and storage of such data. The Debtor’s §341 First
Meeting of Creditors is scheduled for May l, 2019. The Trustee seeks a hearing within the next
seven (7) days or, if the Court deems appropriate, that the Court grant the relief ex parte.

RELIEF REOUESTED
2. Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc., respectfully

requests an Order of the Court authorizing the employment of Soneet R. Kapila, CPA, and

KapilaMukamal, nunc pro tunc to March 27, 2019, being the date When an accountant Was required

39101855

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 2 of 11

to provide services .on behalf of the estate. As explained above, the Trustee has filed this motion on
an emergency basis because this case involves significant accounting issues for Which an accountant
will be necessary and should be retained immediately. The Trustee seeks nunc pro tunc employment
to March 27, 2019, being the first date that the prospective accountant began handling this matter and
providing services.

3. Attached to this application is the proposed accountant’s affidavit demonstrating
Soneet R. Kapila, CPA, and KapilaMukamal, are disinterested parties as required by l l U.S.C.
§327(a) and a verified statement as required under FRBP 2014.

4. The Trustee_believes that the accountant is qualified to practice in the Bankruptcy
Court and is qualified to advise the Trustee on its relations with and responsibilities to the Debtor,
creditors and other parties.

5. All anticipated services normally performed by an accountant for a Chapter 7 Trustee,
including litigation assistance, tax returns, and forensic analysis.

6. KapilaMukamal, has agreed to perform the foregoing services at the ordinary and
usual hourly billing rates of its members who will perform services in this matter. The firm will
incur out-of-pocket disbursements in the rendition of the services for which it shall seek
reimbursement KapilaMukamal, recognizes that its compensation is subject to approval and
adjustment by the Court in accordance With ll U.S.C. §330.

7. KapilaMukamal as Accountants, neither holds nor represents any interest adverse to
the estate in the matters upon Which it is to be employed, and its employment Would be in the best
interest of the estate and its creditors. Attached to this application is KapilaMukamal, Certified
Public Accountants’ affidavit demonstrating that they are disinterested parties as required by ll
U.S.C. §101(14) and 327(a).

8. The accountants do not hold or represent any interest adverse to the estate, and the
Trustee believes that the employment of these accountants Would be in the best interest of the estate.
9. Attached hereto is the retention contract the Trustee has entered into with the

prospective accountant for all matters, which would apply here as well.

39101855

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 3 of 11

Trustee believes that the employment of these accountants would be in the best interest of the estate.
9. Attached hereto is the retention contract the Trustee has entered into With the
prospective accountant for all matters, which would apply here as well.

WHEREFGRE, the Trustee respectfully requests an Order authorizing the employment of
KapilaMukamal, Certified Public Accountants, to represent the Trustee on a general retainer,
pursuant to ll U.S.C. §§327 and 330, and finding that such relief is appropriate on an expedited
basis to avoid immediate and irreparable harm pursuant to Federal Rule of Bankruptcy Procedure
6003, and approving such employment nunc pro tunc to March 27, 20l9, being the first date that
accountants began providing legal services.

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to all
parties listed below in the manner indicated on the 28th day of March 2019.

MICHAEL R. A ST, TRUSTEE

/(/
MiCHAEL’ R: BAKST
P.O. Box 407
West Palm Beach FL 33401
Telephone: (561) 83 8-4539
Email: baksttrustee@gmlaw.com

Electronic Mail Notice List

c Michael R Bakst efilemrb@gmlaw.com,
ecf.alert+Bakst@titlexi.com;efileul 084@gmlaw.com;efi_leul 086@gmlaw.corn;efileu l 40
l@gmlaw.com;efileul857@gmlaw.com;efileu1093 @gmlaw. com

~ Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com
o Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

o David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

All Parties on the Court’s Mailing Matrix, a copy attached hereto

39101855

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 4 of 11

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DlSTRlCT OF FLOR|DA

WEST PALM BEACH D|VlSlON
ln Re: Case No. 19-13770-BKC-MAM
Chapter 7
Eagle Arts Academy, lnc.
Debtor. /

 

AFF|DAVIT OF ACCOUNTANT

STATE OF FLOR|DA )
COUNTY OF BROWARD )

SONEET R. KAP|LA, being duly sworn, states:

1. l am a duly licensed certified public accountant in the State of Florida and a partner in
the independent public accounting firm of KapilaMukamal ("KM"), 1000 South Federal Highway,
Suite 200, Fort Lauderda|e, FL 33316. l am familiar with the matters set forth herein and make
this affidavit in support of the application for approval of KM as accountants for the Tnistee.

2. l am a founding partner of KM, together with Barry E. Mukama|.

3. The Trustee has requested KM to represent him for the reasons stated in the said
application

4. While employed by the Trusteel KM will not represent any other entity having an
adverse interest in connection with the case and we are disinterested persons as required by 11
U.S.C. § 327(a). To the best of my knowledge, KM does not have nor has it had any connection
with the Debtors, their aftiliates, creditors and any of their attorneys or accountants in matters
related to this case or with any person employed in the oftice of the U.S. Trustee, as required by

Fed. R. Bank, § 2014 except as set forth below.

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 5 of 11

a CPA. ClRA, CFE, and CFF. He is also Accredited in Business Valuation (ABV) and a Personal

C
soNEET R. %lel, cPA, cFF, ciR}\, cFE

The foregoing instrument was acknowledged before me thisMay of March, 2019, by Soneet
R. Kapila who is personally know to me.

Financia| Specialist (PFS).
FURTHER AFFIANT SAYETH NAUGHT.

 

Signatur Notary Public
My Commission Expires: 6 -30 -,20,'?..9`

m Noiary mic stare of Fxorica
, Nancy A O‘Donnell

f
° omnmlonGGz 8200
x J griswome 1

 

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 6 of 11

Kapila Mukamal

CPAs. Forensic and insolvency Advisors
January 23, 2019

Michael R. Bakst
PO Box 407
West Palm Beach. FL 33402

Dear Mr. Bakst
This letter confirms the arrangements for tax services that we will perform for you.

in order to ensure a more complete understanding of the nature and extent of the services we
agree to perform, your responsibilities and our fee arrangements, we have set forth in the
following paragraphs our understanding of these agreements and responsibilities

SCOPE

You have requested that KapilaMukamal be appointed as accountants to the Trustee in certain
bankruptcy cases in which you are acting Trustee. Upon our appointment being approved by the
Bankruptcy Court, we will prepare the appropriate federal corporate, partnership or individual
income tax returns and associated state tax returns, if any, from information furnished to us by
you on each case for the years required. We will not audit or independently verify the data you
submlt. However, we may ask for clarification of some of the information

FEES

Our fee for these services will be based upon the amount cf required time, billed at our standard
billing rates, in addition to out-of-pooket charges for computer processing services and any other
out~of-pocket costs. We recognize that our fees are subject to approval by the Bankruptcy Court
and payable from the available funds in the bankruptcy estate in accordance with the Bankruptcy
Code. There is no personal liability on your part for our fees should there be no assets available
in the estate. We will prepare and submit fee applications for each case as our work progresses.

OT ER

We will also be available to answer inquiries on specific tax matters, or to assist you in planning
to minimize income or estate taxes. All returns are subject to review by the taxing authorities in
the event of such government tax examination, we will be available, upon request, to represent
or assist you. Such additional services are not included in our fee for preparation of the return.

 

Kapila Building $unTrust lntemotlanal Center
woo south Fedemmrghway, sane zoo K/M 1ses~Avenue, sum 2150
Fort l.auderdate, Flarida 33316 Mlami, Florida 33131

 

P 954-761~1011 F 954-761-1033 P 786»517-5771 F 786»517-5772
ww._igglig§g;i$gma|,com
Affiliated Offlce tn London, England

Case 19-13770-|\/|A|\/| Doc 10 Filed 03/28/19 Page 7 of 11

i\/lichael R. Bakst
January 22, 2019
Page 2 of 2

Fiduciaries, Bankruptcy estates, Receiverships, Assignments for the Benefrt of Creditors are as
a general rule required to tile annual income tax returns, information returns, payroll tax returns,
etc. For this reason, we will advise the Trustee as the responsible party, cf any federal and/or
state tax returns that may be required

The Taxing Authorities impose deadlines and expect timely compliance by responsible parties
even if all information necessary to file such returns is not immediately availabie, and may ievy
cumulative penalties plus compounded interest in the absence of required compliance
increasingly the Taxing Authorities are making the determination that an inability to obtain
critical/accurate financial information cannot provide reasonable cause to avoid penalties for
failure to timety file a tax return(s).

Certain communications involving tax advice between you and our firm may be privileged, and
not subject to disclosure to the lRS. By disclosing the contents of those communications to
anyone, or by turning over information about those communications to the ;c,iovernrnents you may
be waiving this privilege To protect your right to privileged communication between yourself and
our tirm, please consult with us or your attorney prior to disclosing any information about our tax
advice.

Our services will be provided on a continuing basis from year to year under the arrangements
discussed above, in the event that the scope of our engagement changes or circumstances arise
which mandate a change in services, it may be necessary to issue a revised engagement letter.

We appreciate the opportunity to serve you and look forward to a continuing mutually satisfying
relationship

Yours sincereiy,

Soneet R. Kapila " '
SRi</kji

The foregoing is in accordance with my understanding of your engagement to provide tax
services The terms described in this letter are acceptable and are hereby agreed to.

 
 
 
 
 

ACKNOWLEDGED
SlGNATURE!

TrTLE: ’(//UJLU/ rt
DATE: iii ?/.Z// 60

Y:\Firm\Eng Letiers KM\2018 Annual TaX -Tiee Engage Lirs\2019 TRUSTEE\2019 TI“EE EL

Kapila/Mukamal

CPAS, Forensic and insolvency Advisors

Case 19-13770-|\/|A|\/| DOC 10 Filed 03/28/19

Label ilatrix for local noticing
1130-9

Case 19-13170-|-0§

southern Dt.atrict of E'.iorida
treat Palm Beach

rim diaz 28 13:29:20 BD’t 2019

A 8 8 Transport.atton
649 Fi£t.li Avenue South
tiaples, FL 34102-6601

liga of warning for Schuols, Inc.
101 N. Brand Bl.vd 8th Floor
Glenda‘.le, Ca 91203-2639

Imttusi: liorl:h America
20 Bex 6939
Cleveland, 03 44101-1939

mtrod, Brl.tany
10403 Ca:nen Lane
Royat. Palm Baach, rt. 33411~3013

Berri.e, Donna
20563 5. Ciaacieston
sosa Ral:on, FL 33434-5904

koester Enterp:i.ses
10400 Old Ai.ahama ltd Connecto: fm
Alpharett'.a, Ga 30022-8210

Chart'.e: PB iiallington 2, mc
19950 ll Count::y Club Dr., Suit'e 800
Avent',ura, FL 33180-4603

cintas Corpoxati.on
20 Box 630910
cinci.mt-.i, on 45263-0910

c¢¢x, terry

clc Scoi'.t'. liagne: t tissoc. PA
250 S. central Blvd., fttit-A
Jupii:er, FL 33458»8812

Charter 93 lellingt,on 2, 100
Frank Heinbexq t Black, F.L.
David ileal St.ern, Esq.

1815 till Ccmor:at:e Blvd.
Suite 100

Boca iiaton, FL 33431-9550

Access Racei.vables tianagement
20 Box 1371
mckaysville, 140 21030-631'!

Aiha olivera, Juan
2180 iilitte Ptne Ctrcle, lipt C
arsenacm, FL 33415-6175

Anna Ganrmn Tax dolleetor m
20 Box 3115
ifest. Palm Beach, FL 33402-3715

BBtT liuffaker lawrence
00 Box 89063
Charlotte, llc 28289-0635

Blood, ttonique 8.
1693 Rtpley mm
nellington, FL 33414-6180

B:oder Si:acy
140 llali.bi\ lay Drive Apt 304
fleet ¥ai.m Beach, FL 33401-8401

Clmrter Sciiool flanageient Corporation
43460 Ridge ¥ark m:., Sui.t:e 100
Temecula, CA 92590'3600

wmcast Business
P0 Box 37601
Philadelphia, PA 19101~0801

Cunni.ngham, christine

c/o Scott iiagnei: s Assoc. PA
250 s. central md 1104-n
Jitpitet, FL 33458-8312

Page 8 of 11

Eagle Arl:a Academy, Inc.
00 los 1268
Booa Raton, ?1 33429-1268

native alarms Ino.
7512 Dr. Philltps Blvd anita 50-503
orlando, FL 32819-5420

men ltaxrrell a Si.i.ver
00 Box 540
Fai.r Larm, ilJ 07410-0540

Apple Fi.nancial
P0 Bux 458
Souderl:on, PA 18964-0458

Barlet.t, liotta M.
11115 moral talley Circi.e
natiington, FL 33414-5923

Blount Gragory times
160 113 dt'.h court
Bor:a Raton, PL 33432

laitram s mm comity
12005 roan nunn 300
wm 'rx 15234~1262

Clmse, ltelinda
17143 632<! Roari tl.
troicairat¢:iveel EL 334'10-6014

Companion Corporal:ion
1831 For:t Union Blvd.

Salt lake City, UT 34121-3041

Curricul\m Rssoc.ial:ea LLC
90 Box 4119
Roburn, ila 01888~4119

Case 19-13770-|\/|A|\/| DOC 10 Filed 03/28/19

ve bags hamden Finaneial services
00 Box 41002
Philadalphia, PA 19101-1502

Elemeot Hanagement Group Inc.
760 NE dth Court
Boca Raton, PL 33432

Feibach, mm

c/o Scott Wagnar & Assoc. . Pi\
250 S. central Blvd. #104~3\
Jupiter, 00 33450-0812

Florida nepartment of Revenue
2468 Hentrocentce Blvd
Heat ram Beach, FL 33101-3105

Frog St:eet mss Inc.
800 Industtial Blvd., suite 100
Grapevlne, 2176051-8634

hile Shaw 5 Pfa£fenhetg
660 0.5. Righuay One, 3:¢1 Ploor
Noxth Palm Beach, FL 33408-4628

Isaurdatt-Hafeaz, 30th mm
1374 ansvick Ciccle
Boynton Beach, 1‘1. 33412-2536

Kolbenachlag, histin
73 harm Circle
Boca Raton, PL 33487-1515

u¢coy, nmu
121 victory circle
wyman mem m mas-2894

N£llard, Uilliam
9811 Spanish rules D:ive
Boca Raton, FL 33496-1029

Dixie whiting
EQ Box 634
Bartselle, AL 35640-0634

F¥L
General Hail racility
mmi, 2133188-0001

Florida Department of Health
4052 Bald Cypress Ray Bid-Bol
Tallahassee, 21 32399-1729

Flctlda Deparmant of Revenue
¥aycoll Taxes

00 sex 6510

Tallahassee, FL 32314-6510

60 12 Tech
13131 SSth load H.
West Palm Beach, ¥L 33411-8353

8111 York Servioes corporation
00 Box 350155
!t. handecdale, FL 33335-0155

King & Walker, C?As, PL
2803 W. Busch Blvd 1106
Tmpa, Fl. 33618-4511

Haztinalli, Krista J.

o/o c/o Scott Ragne: & Aasoc. Pk
250 S. Central Slvd., 0104-11
Jupitet, FL 33458*8812

Hejia cleaning Service
4366 Mlnerva brive
uelhoume, &'L 32904

Korse commi.cationa Inc.
393 hat Drive
Re1houroe, PL 32904

Page 9 of 11

E kate hdvantage, LLC
106 hilac Dtive
mmdale, NJ 08001-3450

Federa1 Bxpress
00 803 660481
Dallas, Tx 15266-0481

Florida Dapartn'-.ant cf Health PBC
00 Box 29 4th Floor
West Palm Beach, FL 33402-0029

F:ank, Weinberg 5 Black, PL
David H. BlacX, Bsq.

7805 501 Sth Court
Plantation, FL 3332|

Geocgopulos, Yvorme

c/o Scott Hagnec i Rssoc. PA
250 S. Central Blvd. 1104-11
Japmr, en 33453-3812

frimry, Je£fry
2209 mahury Ct.
wellington, FL 33414-8021

Kirschenbam, Hark wm
2110 ¥olo Gardens Driva 5207
Wellington, FL 33414-2030

Hatta., Mlta
6857 Hendry Dzlve
Lake Worth, FL 33463-7460

Ma, Rokshana

c/o Scott liang i Assoc. PA
250 S. Central Blvd 0104-1\
mice:, s1 mss-eau

office Depot
00 Box 1413
Charlotte, Hc 28201-1413

Case 19-13770-|\/|A|\/| DOC 10 Filed 03/28/19

office of the 05 Trustee
51 S.H. 180 Ave.

Sulte 1204

mani, 00 33130-1614

Pitney Rcwes
00 Box 371874
FIttsburgh, 0A 15250-'1074

Protectiva nat Control
8211 Bama hana, Sui,te 2
Hest Palm Beach, 00 33411-3786

Russo, Joseph 0.
712 Sunny 01na Hay, A~2
Gteenacres, ¥L 33415~8969

Searing, Colleen
1322 Denlow Lane
Royal 0a1m Beach, 00 33411~4012

Smerlin, Amy
3196 N. dog Road, Apt 6201
West Palm Beach, 00 33411-’!434

supply\rorks
00 Box 404468
Atla.nta, GA 3038|-4468

Talerico, Smm: b

e[o Soott Wagner 0 Assoc. PA
250 S. wittal Blvd., §104-11
Bupiter, FI» 33458-8812

nyssen K!:upp Blevator Cozporation
00 Box 933004
atlanta, 00 31193-3004

08 Bank Bquipment Finance
00 Box 190448
St. Loui.s, 010 63119-0400

ortix, Harlena

clo Scott Hagner 5 Assoc. 0A
250 8. Gantral Blvd 1104-0
Jupite:, 01 33150-8012

nine Rate P:eni.mn Finanoe Cocp.
00 Box 580016
mrlotte, 110 28258-0016

~ Revanue Syatems

00 Box 15257
Cleamtet, !L 33?66~5257

Ryerson, knita
12262 mesa Dcive
Welli.ngton, 20 33414-§102

simplex carmen
sept ch 10320
mama, n. aoess-oszo

Sun mfa ¥lnancial
00 Box 843300
Ka.nsas city, 100 04104-3300

Synbor Rasourco Group LLC
00 Box 6324’1
worth Chulestcn, 80 29419-324?

wanda lateractive Inc.
1100 B. Laa Olas Blvd., Suita 301
tort hudsrdale, EL 33301-2407

fashibia Business Solutions USA
00 Box 402’¢‘09
Atlanta, GA 30384-2709

United Hallthcare
00 mix 94017
Palatine, 15 60094~4017

Page 10 of 11

palm Beach rice Hquipmant Co
3965 A-10 lovastment hans
Rivera Beach, 00 33404»1775

P:ograsaus Therapy
75 Remittance Drive Suite 6221
Chicago, IL 60615-6221

Rich, hobart bee
922 811 llth forma
Deltay Beach, PL 33444-7137

Sca!dacclone, Debotah 0.
1660 Ranaissance Comons, #2504
Boynl‘.on 303011, FL 33426»7226

Sbudies Weekly Inc.
1140 North 1430 West
orem, 00 84057-6405

Suntrust Bank
00 Box 404468
Atlanta, 61 30384-4460

Szabo Associates Inc
3355 knox head NB, Suite 945
Atlzmta, GA 30326-1395

1110 Village of Rellington
12300 Poreat 0111 Blvd.
Rellington, FL 33414-“1699

fashibia Financial Services
00 Box 790448
St Louis, 110 63179-0448

Unitedl!ealthcare lumranee Company
CDK-Aml: Bankruptcy

185 Asylm Street

030

Eart£o:d, CT 06103-3408

Case 19-13770-|\/|A|\/| DOC 10 Filed 03/28/19

Var Tec!mology rinance
00 on 290448
St. Louis, 140 63119-0448

Voss 0 Klein
49 11 toderai lay suite 316
0ompauo Beach, 00 33052~4304

mate Hanagement Ino. of Flotida
00 Box 105453
Atlanta, 00 30348~5453

Heloh, Vivim
2412 Avenue 8
Lake iorth, 01 33404-4035

Hindstream Holdings 100
00 Box 3001013
misviilo, KY 40290~1013

Vega, noaa
13131 SSth load N
lest Palm Beach, FL 33411-8353

HW-Suippo Hedia Ino.
00 Box 116871
Atlanta, 00 30368-6811

Heias Bandlet a Corm¢ell 02
2255 Gladea Road Suite 218-1
Booa Raton, 00 33431-73$2

Wellington Utilitios
00 Box 31632
Tampa, ?L 33631-3632

Nichael R Bakst
¥. 0. 808 407
West Palm Beach, FL 33002-0407

Page 11 of 11

Vlllegas Santoo, Ivome
1200 Watervay Village court, 31111
Greonaczes, 01 33413-2173

mmorth
00 Box 31028?
008 Hoinea, 111 50331-0287

Keiss, Charles 0
12140 SSth 01ace 0
liest Palm Beach, 00 33411-8532

Billse, Kavin
5183 PLnatree orive
Delray Beaob, 00 33484-1128

Ned 11 Haahban

Barit¢ 0 001:03¢1 LLP

1075 B:oken Sound 0arkway
Suite 102

Boca Raton, 00 33487-3541

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notioe of Addreas filed pursuant to 11 0.8.0. 342(£) and Fed.R.Bank.P. 2002 {g) (4) .

maine 0 Hainoc
00 m 55848
Sho:man oaks, 02 91413

The following recipients may lie/have been bypassed for notice due to on undelivonble (u} or duplicate (d) address.

{o}West Palm Beach

ind o£ label Hattix

alailible recipients 104
Bypassed recipients 1
Iotal 105

